DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the cover window being disposed over the flat portion and the bent portion is indefinite in that it is unclear how the cover window can be disposed over the flat portion and the bent portion when in Fig. 2 of Applicant’s Specification the cover window has a flat portion and bent portions.
The Examiner is interpreting this limitation as the cover window comprising a flat portion and a bent portion.
Dependent claims 2, 4-5 and 7-14 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Regarding claim 3, the bonding member undergoing an autoclave process is indefinite in that it is unclear if the display device is an intermediate product where an autoclave process has to be performed on the bonding member before becoming a final product or a final product where an autoclave process has already been performed on the bonding member?

Regarding claim 6, the bonding member undergoing an autoclave process is indefinite in that it is unclear if the display device is an intermediate product where an autoclave process has to be performed on the bonding member before becoming a final product or a final product where an autoclave process has already been performed on the bonding member?

Regarding claim 18, the bonding member undergoing an autoclave process is indefinite in that it is unclear if the display device is an intermediate product where an autoclave process has to be performed on the bonding member before becoming a final product or a final product where an autoclave process has already been performed on the bonding member?

Regarding claim 19, the bonding member undergoing an autoclave process is indefinite in that it is unclear if the display device is an intermediate product where an autoclave process has to be performed on the bonding member before becoming a final product or a final product where an autoclave process has already been performed on the bonding member?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0081255) in view of Tabata (WO 2019/189404). A machine translation is being used as the English translation for Tabata (WO 2019/189404).

Regarding claim 1, Kim discloses a display device (Fig. 2 #1; Abstract) comprising a flat area (Fig. 2 #FA; paragraph [0037]), bending areas connected to the flat area and positioned at the sides of the flat area (Fig. 2 #BA1 and #BA2; paragraph [0037]), a display panel disposed on the flat area and the bending areas (Fig. 2 #100; paragraph [0041]), a window disposed on the display panel and comprised of the flat area and the bending areas (Fig. 2 #500; paragraph [0041]), a transparent coupling layer disposed between the display panel and the window (Fig. 2 #400; paragraph [0033]) and wherein the transparent coupling layer is made of an adhesive material (Fig. 2 #400; paragraph [0033]).
	The flat area reads on the claimed flat portion defined by a first direction and a second direction crossing the first direction. The bending areas connected to the flat area and positioned at the sides of the flat area read on the claimed bent portion disposed on at least one side of the flat portion and bent in a third direction perpendicular to the first and seconds directions. The window reads on the claimed cover window comprised of the flat portion and the bent portion.


    PNG
    media_image1.png
    302
    498
    media_image1.png
    Greyscale


Kim does not appear to explicitly disclose the display device comprising the bonding member having a modulus which increases as temperature increases.

However, Tabata discloses a pressure-sensitive adhesive sheet for use in a flexible display device (paragraph [0001]), wherein the pressure-sensitive adhesive sheet comprises an acrylamide comprising dimethylacrylamide (paragraph [0072]) and wherein the amount of acrylamide in the pressure-sensitive adhesive sheet is 0.01 to 20% by mass (paragraph [0072]).
Since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a modulus which increases as temperature increases as paragraph [0085] of Applicant’s Specification discloses that in order to meet the requirement of increasing the modulus as temperature increases the bonding member includes a monomer of N,N-dimethylacrylamide.

It would have been obvious to one of ordinary skill in the art having the teachings of Kim and Tabata before him or her, to modify the display device of Kim to include the pressure-sensitive adhesive sheet of Tabata for the transparent coupling layer of Kim because having the required pressure-sensitive adhesive sheet comprising an acrylamide such as dimethylacrylamide in the required amount provides improved adhesion while maintaining transparency of the pressure-sensitive adhesive sheet (paragraph [0072] of Tabata).

Regarding claim 2, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have the modulus ranging from about 800 kilopascals to about 1000 kilopascals under conditions of a temperature ranging from about 60 degrees Celsius to about 80 degrees Celsius and a pressure ranging from about 6 bars to about 8 bars and a modulus ranging from about 150 kilopascals to about 270 kilopascals under a room temperature and atmospheric pressure conditions as paragraph [0085] of Applicant’s Specification discloses that in order to meet the requirement of increasing the modulus as temperature and pressure increases the bonding member includes a monomer of N,N-dimethylacrylamide.

Regarding claim 3, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a modulus ranging from about 600 kilopascals to about 750 kilopascals and being maintained under room temperature and atmospheric pressure conditions after completion of the autoclave process as paragraph [0085] of Applicant’s Specification discloses that in order to meet the requirement of increasing the modulus as temperature and pressure increases the bonding member includes a monomer of N,N-dimethylacrylamide.
The bonding member undergoing an autoclave process is a product-by-process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Regarding claim 4, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a creep characteristic of 10 percent or less under conditions of a temperature ranging from about 60 degrees Celsius to about 80 degrees Celsius and a pressure ranging from about 6 bars to about 8 bars as paragraph [0085] of Applicant’s Specification discloses that in order to meet the requirement of decreasing the creep characteristic as temperature and pressure increases the bonding member includes a monomer of N,N-dimethylacrylamide.

Regarding claim 5, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a creep characteristic from about 20 percent to about 30 percent under room temperature and atmospheric pressure as paragraph [0085] of Applicant’s Specification discloses that in order to meet the requirement of decreasing the creep characteristic as temperature and pressure increases the bonding member includes a monomer of N,N-dimethylacrylamide.

Regarding claim 6, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a creep characteristic from about 12 percent to about 15 percent under room temperature and atmospheric pressure conditions after completion of the autoclave process as paragraph [0085] of Applicant’s Specification discloses that in order to meet the requirement of decreasing the creep characteristic as temperature and pressure increases the bonding member includes a monomer of N,N-dimethylacrylamide.
The bonding member undergoing an autoclave process is a product-by-process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Regarding claim 7, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a stress relaxation value equal to or less than about 5000 kilopascals under normal temperature and normal pressure conditions.

Regarding claim 8, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have an adhesive strength of about 2000 gram-force per inch or more with respect to glass as an adherend.

Regarding claim 9, Kim does not appear to explicitly disclose the display device comprising the bonding member including a first monomer of N,N-dimethylacrylamide.

However, Tabata discloses a pressure-sensitive adhesive sheet for use in a flexible display device (paragraph [0001]), wherein the pressure-sensitive adhesive sheet comprises an acrylamide comprising dimethylacrylamide (paragraph [0072]) and wherein the amount of acrylamide in the pressure-sensitive adhesive sheet is 0.01 to 20% by mass (paragraph [0072]).

Regarding claim 10, Kim does not appear to explicitly disclose the display device comprising the bonding member including a weight ratio of the first monomer to a total weight of the bonding member ranging from about 3 wt% to about 4 wt%.

However, Tabata discloses a pressure-sensitive adhesive sheet for use in a flexible display device (paragraph [0001]), wherein the pressure-sensitive adhesive sheet comprises an acrylamide comprising dimethylacrylamide (paragraph [0072]) and wherein the amount of acrylamide in the pressure-sensitive adhesive sheet is 0.01 to 20% by mass (paragraph [0072]).
The amount of acrylamide such as dimethylacrylamide overlaps the claimed weight ratio of the first monomer to a total weight of the bonding member.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesion while maintaining transparency of the pressure-sensitive adhesive sheet (paragraph [0072] of Tabata). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 11, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide such as dimethylacrylamide in an amount of 0.01 to 20% by mass in the pressure-sensitive adhesive sheet, which overlaps the claimed range for the weight ratio of the first monomer, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a gel content of 57.43 wt% to about 62.47 wt% as paragraph [0096] of Applicant’s Specification discloses that a weight ratio of 3 wt% to 4 wt% of the dimethylacrylamide would provide a gel content in the range of 58.33 ± 0.940 wt% to 60.88 ± 1.590 wt%.

Regarding claim 12, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a shear stress of the bonding member ranging from about 400 pascals to about 1600 pascals.

Regarding claim 13, Kim discloses the display device comprising bending areas disposed on either longer side of the flat area of the rectangular display device (paragraph [0040]).
The bending areas disposed on either longer side of the flat area of the rectangular display device reads on the claimed bent portions disposed on a first side of the flat portion and the second side opposite to the first side, the first side adjacent to a first short side of the flat portion and the second side adjacent to a second short side of the flat portion.

Regarding claim 14, Kim discloses the display device comprising an embodiment comprising bending areas disposed on all four sides of the rectangular display device (paragraph [0040]).
The bending areas disposed on all four sides of the rectangular display device reads on the claimed bent portions further disposed on a third side of the flat portion and a fourth side opposite to the third side, the third side adjacent to a first short side of the flat portion and the fourth side adjacent to a second short side opposite to the first short side of the flat portion.
Kim does not appear to disclose the embodiment of Fig. 2 comprising bending areas on all four sides of the flat area.
However, it would been obvious to combine the embodiment comprising bending areas disposed on all four sides of the rectangular display device for the embodiment of Fig. 2 in order to provide a display device having bending areas on the long sides of the flat area and the short sides of the flat area.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0081255) in view of Tabata (WO 2019/189404) in further view of Lee et al (US 2019/0077121). A machine translation is being used as the English translation for Tabata (WO 2019/189404).

Regarding claim 15, Kim discloses a display device (Fig. 2 #1; Abstract) comprising a display panel disposed on the flat area and the bending areas (Fig. 2 #100; paragraph [0041]), a window disposed on the display panel and extending outward beyond the display panel (Fig. 2 #500; paragraph [0041]), a transparent coupling layer disposed between the display panel and the window (Fig. 2 #400; paragraph [0033]) and wherein the transparent coupling layer is made of an adhesive material (Fig. 2 #400; paragraph [0033]).
	

    PNG
    media_image1.png
    302
    498
    media_image1.png
    Greyscale


Kim does not appear to explicitly disclose the display device comprising a printed pattern disposed between the bonding member and the cover window, wherein the printed pattern extends from an end portion of the cover window and partially overlaps the display panel, the bonding member being in direct contact with one surface and a side surface of the printed pattern and the bonding member having a modulus of about 800 kilopascals to about 1000 kilopascals under conditions of a temperature ranging from about 60 degrees Celsius to about 80 degrees Celsius and a pressure ranging from about 6 bars to about 8 bars.

However, Tabata discloses a pressure-sensitive adhesive sheet for use in a flexible display device (paragraph [0001]), wherein the pressure-sensitive adhesive sheet comprises an acrylamide comprising dimethylacrylamide (paragraph [0072]) and wherein the amount of acrylamide in the pressure-sensitive adhesive sheet is 0.01 to 20% by mass (paragraph [0072]).
Since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have the modulus ranging from about 800 kilopascals to about 1000 kilopascals under conditions of a temperature ranging from about 60 degrees Celsius to about 80 degrees Celsius and a pressure ranging from about 6 bars to about 8 bars as paragraph [0085] of Applicant’s Specification discloses that in order to meet the requirement of increasing the modulus as temperature and pressure increases the bonding member includes a monomer of N,N-dimethylacrylamide.

Lee discloses a display device (Abstract) comprising a window comprising a base substrate (Fig. 10 #310; paragraph [0067]) and a printed pattern (Fig. 10 #320; paragraph [0067]); wherein the printed pattern is disposed between the base substrate and the first adhesive layer (Fig. 10 #320; paragraph [0070]) and wherein the printed pattern overlaps the non-display area of the display panel (Fig. 10 #320; paragraph [0070]).
The printed pattern is disposed between the base substrate and the first adhesive layer reads on the claimed printed pattern disposed between the bonding member and the cover window. The printed pattern overlapping the non-display area of the display panel reads on the claimed the printed pattern extending from an end portion of the cover window and partially overlapping the display panel. The first adhesive layer being in direct contact with a bottom surface and a side surface of the printed pattern reads on the claimed bonding member being in direct contact with one surface and a side surface of the printed pattern


    PNG
    media_image2.png
    348
    484
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art having the teachings of Kim and Tabata before him or her, to modify the display device of Kim to include the pressure-sensitive adhesive sheet of Tabata for the transparent coupling layer of Kim because having the required pressure-sensitive adhesive sheet comprising an acrylamide such as dimethylacrylamide in the required amount provides improved adhesion while maintaining transparency of the pressure-sensitive adhesive sheet (paragraph [0072] of Tabata).

It would have been obvious to one of ordinary skill in the art having the teachings of Kim and Lee before him or her, to modify the display device of Kim to include the printed pattern of Lee between the window and transparent coupling layer of Kim because having the required printed pattern allows for non-display area of the display area to be hidden (paragraph [0070] of Lee).

Regarding claim 16, Kim does not appear to explicitly disclose the display device comprising the bonding member including a first monomer of N,N-dimethylacrylamide.

However, Tabata discloses a pressure-sensitive adhesive sheet for use in a flexible display device (paragraph [0001]), wherein the pressure-sensitive adhesive sheet comprises an acrylamide comprising dimethylacrylamide (paragraph [0072]) and wherein the amount of acrylamide in the pressure-sensitive adhesive sheet is 0.01 to 20% by mass (paragraph [0072]).

Regarding claim 17, Kim does not appear to explicitly disclose the display device comprising the bonding member including a weight ratio of the first monomer to a total weight of the bonding member ranging from about 3 wt% to about 4 wt% and a gel content of the bonding member ranging from about 57.43 wt% to about 62.47 wt%.

However, Tabata discloses a pressure-sensitive adhesive sheet for use in a flexible display device (paragraph [0001]), wherein the pressure-sensitive adhesive sheet comprises an acrylamide comprising dimethylacrylamide (paragraph [0072]) and wherein the amount of acrylamide in the pressure-sensitive adhesive sheet is 0.01 to 20% by mass (paragraph [0072]).
The amount of acrylamide such as dimethylacrylamide overlaps the claimed weight ratio of the first monomer to a total weight of the bonding member.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved adhesion while maintaining transparency of the pressure-sensitive adhesive sheet (paragraph [0072] of Tabata). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide such as dimethylacrylamide in an amount of 0.01 to 20% by mass in the pressure-sensitive adhesive sheet, which overlaps the claimed range for the weight ratio of the first monomer, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a gel content of 57.43 wt% to about 62.47 wt% as paragraph [0096] of Applicant’s Specification discloses that a weight ratio of 3 wt% to 4 wt% of the dimethylacrylamide would provide a gel content in the range of 58.33 ± 0.940 wt% to 60.88 ± 1.590 wt%.

Regarding claim 18, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a modulus ranging from about 150 kilopascals to about 210 kilopascals under a room temperature and atmospheric pressure conditions and a modulus ranging from about 600 kilopascals to about 750 kilopascals maintained under room temperature and atmospheric pressure conditions after completion of the autoclave process as paragraph [0085] of Applicant’s Specification discloses that in order to meet the requirement of increasing the modulus as temperature and pressure increases the bonding member includes a monomer of N,N-dimethylacrylamide.
The bonding member undergoing an autoclave process is a product-by-process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Regarding claim 19, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a creep characteristic of about 10 percent or less under conditions of a temperature ranging from about 60 degrees Celsius to about 80 degrees Celsius and a pressure ranging from 6 bars to about 8 bars, a creep characteristic ranging from about 20 percent to about 30 percent under a room temperature and atmospheric pressure conditions and a creep characteristic from about 12 percent to about 15 percent under room temperature and atmospheric pressure conditions after completion of the autoclave process as paragraph [0085] of Applicant’s Specification discloses that in order to meet the requirement of decreasing the creep characteristic as temperature and pressure increases the bonding member includes a monomer of N,N-dimethylacrylamide.
The bonding member undergoing an autoclave process is a product-by-process limitation.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Regarding claim 20, since the pressure-sensitive adhesive sheet of Tabata comprises an acrylamide of dimethylacrylamide, which is one of Applicant’s preferred monomers in the bonding member, it is clear that the pressure-sensitive adhesive sheet of Tabata would intrinsically have a stress relaxation value equal to or less than about 5000 kilopascals under normal temperature and normal pressure conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785